43 F.3d 1483
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lee TRAYLOR, Petitioner-Appellant,v.Dan REYNOLDS;  and Attorney General, of the State ofOklahoma Respondents-Appellees.
No. 94-6257.
United States Court of Appeals, Tenth Circuit.
Dec. 14, 1994.

Before TACHA, BRORBY, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This is an appeal from an order by the United States District Court for the District of Oklahoma dismissing Petitioner Lee Traylor's Petition for Habeas Corpus as a successive petition and abuse of the writ.2  After carefully reviewing the record and the arguments of the parties, we AFFIRM for the reasons stated in the opinion of the district court.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 We issue a certificate of probable cause pursuant to 28 U.S.C. 2253 and proceed to the merits on appeal